Case 2:19-cv-02274-SHM-tmp Document 27 Filed 02/20/20 Page 1 of 1    PageID 139



                      UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                            WESTERN DIVISION


CHARLES DOTSON,

      Plaintiff,

v.                   Civil Action:     2:19-cv-2274-SHM-jay


ALLY FINANCIAL, INC.,

      Defendant.



                               JUDGMENT

     Decision by Court. This action came for consideration before
the Court. The issues have been duly considered and a decision
has been rendered.

     IT IS ORDERED AND ADJUDGED that this action is dismissed with
prejudice in accordance with the Order (D.E. 26), docketed February
20, 2020.


APPROVED:
/s/ Samuel H. Mays, Jr.
_______________________________
SAMUEL H. MAYS, JR.
UNITED STATES DISTRICT JUDGE

_February 20, 2020__________________           THOMAS M. GOULD____
DATE                                           CLERK

                                                s/ Jairo Mendez_________
                                               (By) DEPUTY CLERK
